Title: From George Washington to Otis & Andrews, 27 September 1778
From: Washington, George
To: Otis & Andrews (firm)


          
            Gentlemen
            Head Quarters Fredericksburg 27th Sepr 1778
          
          This will be delivered to you by Capt. Smith of Colo. Baylors Regiment, the Officer appointed to procure Cloathing. By the directions of the Board of War, you are only to provide for the number of Men actually now in the Regiment, which amount by the Adjutant Generals Certificate to 159. But there are between twenty and thirty Recruits on the way from Virginia not included in the Return who must be provided for; add to these the chance of a few more recruits and to make up for casualties and you may encrease the Quantity to 200 Coats & Cloak—Waistcoats, and other cloathing has been provided in Philada.
          Be pleased to make me an exact return of the Cloths, Linens, and other Articles suitable for Officer’s wear that you have upon hand, and let me know whether a further quantity for such purposes could be procured if orders were given to you to purchase. I am &ca.
        